DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15-17, 19-24 and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang, et al. (US Patent No. 2008/0137687) in view of Ahluwalia, et al. (US Pre Grant Publication No. 2010/0067483 A1) and TS 23.321 (Author Unknown, 3rd Generation Partnership Project, Technical Specification Group Radio Access Network, MAC protocol specification, Doc. No TS 23.321, pages 1-53, 2002).

Regarding claims 15 and 22, Jiang discloses a method in a wireless communication system, the method comprising and a user equipment (UE) (paragraph 0018) in a wireless communication system, the UE comprising a transceiver (fig. 1, element 114) and a controller (fig. 1, element 106) configured to:

a. receiving/control the transceiver to receive a packet data convergence protocol (PDCP) protocol data unit (PDU) from a lower layer. (The system of Jiang discloses that the PDCP layer receives a PDCP PDU from the lower RLC/MAC layer [Fig. 2, elements 218 and 206 and paragraphs 0019, 0036].)

Jiang discloses that the UE determines a sequence number of a packet and uses the determined sequence number to reorder the packets in sequence [paragraphs 0020-0025; 0028].)

c. decipher/deciphering the received PDCP PDU into at least one PDCP service data unit (SDU), using the count value of the received PDCP PDU; (The system of Jiang discloses the that received PDUs that are properly reordered are then deciphered the deciphering uses the count value as it is a part of the header used in the deciphering process and is used for the ciphering sequence number [paragraphs 0023-0025, 0027; paragraph 0009 – discussing the base system modified by the invention includes use of deciphering based on the count value/ciphering sequence number [paragraph 0009].)

d. store/storing at least one PDCP data unit in a buffer; (It is noted that the received PDCP data unit must inherently be stored while performing reordering, this occurs in the buffer/memory of the processor [paragraphs 0020-0025; 0028, fig. 1, element 110].)

e. reorder/reordering the at least one PDCP data unit stored in the buffer based on the count value of the received PDCP PDU; and (paragraphs 0020-0025; 0028 – see (b), supra).

f. deliver/delivering the at least one reordered PDCP SDU to an upper layer after performing header decompression (Finally, Jiang discloses that the PDCP data unit header may be decompressed and passed to the upper layer in data units, which will be referred to as the service data unit/SDU since they are passed for further service to the upper layer [[paragraphs 0023-0025, 0027; fig. 2, element 200 – upper layer the PDCP PDU is passed to; paragraph 0007 – 


Jiang fails to disclose store/storing at least one PDCP service data unit (SDU) comprising the deciphered PDCP PDU in a buffer without header decompression. (i.e. Jiang discloses that the deciphering is performed only after reordering such that the stored PDU in the reordering buffer is not a PDCP SDU that is a deciphered PDCP PDU) In the same field of endeavor, the system of Ahluwalia discloses store/storing at least one PDCP service data unit (SDU) comprising the deciphered PDCP PDU in a buffer without header decompression. (The system of Ahluwalia discloses that the PDCP PDUs are deciphered into SDUs, buffered, and then reordered, decompressed and passed to the upper layer [paragraph 0060].)
Therefore, since Ahluwalia discloses deciphering before reordering, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to combine the deciphering of Ahluwalia with the system of Jiang by performing deciphering before reordering and storing the deciphered PDU in the buffer, then reordering the stored PDU and finally performing header decompressing and transmission to higher layers. The motive to combine is to allow the storage of deciphered PDUs thereby reducing the overall time required for forwarding after reordering is completed by performing deciphering in advance. (note that the system of Jiang discloses that performing deciphering before reordering can, in limited circumstances [mainly when the SN loops back to zero and the HFN is incremented], lead to deciphering errors, [see Jiang, paragraphs 0028, 0009-0010] but this teaching does not reach the level of teaching away from the combination as it does not teach that the system will not function with this issue, just that occasional errors may occur [in fact, the Jiang improved upon operates without this feature, thereby giving an inventor a “reasonable expectation of success” that the system could successfully operate this way][See MPEP 2145].)
Jiang as modified by Ahluwalia fails to disclose using a timer associated with reordering. In the same field of endeavor, TS 23.321 discloses disclose using a timer associated with reordering. (The system of TS 23.321 discloses the use of a timer used to wait for a missing packet when packets are received out of order [page 50, section 11.6.2.3.1, particularly the third paragraph on].)
Therefore, since the system of TS 23.321 discloses a reordering timer, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the reordering timer of TS 23.321 with the system of Jiang as modified by Ahluwalia by waiting to pass packets to the upper layer when a packet needed is missing until a reordering timer has expired. The motive to combine is to allow the system to wait for a predetermined period of time for a missing packet so as not to indefinitely wait for a packet that will not arrive, but to still give time for a retransmitted packet to arrive.
Regarding claims 16 and 23, Jiang as previously modified by Ahluwalia and TS 23.321 discloses delivering the at least one PDCP SDU, stored in the buffer, associated with the received PDCP PDU to the upper layer after performing header decompression. (see claims 15 and 22, supra, correctly reordered SDUs are sent to the upper layer after header decompression). 
Jiang as previously modified by Ahluwalia and TS 23.321 fails to disclose determining/configuring the controller to determine whether the count value of the received PDCP PDU is equal to a lowest count value of a missing PDCP SDU and delivering the at least one PDCP SDU, stored in the buffer, associated with the received PDCP PDU to the upper layer in ascending order of at least one count value of the at least one PDCP SDU after in response to the count value of the received PDCP PDU is equal to the lowest count value of the missing PDCP SDU. In the same field of endeavor, TS 
Therefore, since TS 23.321 further discloses missing count number transmission, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the missing count number transmission of TS 23.321 with the system of Jiang as previously modified by Ahluwalia and TS 23.321 by transmitting a packet with the lowest missing PDCP SDU count when it is successfully received along with all other successfully received packets up to the next highest value of a missing PDCP SDU count. The motive to combine is to pass the packets to the higher layer once they can be successfully passed in order to preserve the expectation of the higher layer of in order delivery.
Regarding claims 17 and 24, Jiang discloses the count value of the received PDCP PDU is determined based on a hyper frame number (HFN) of the received PDCP PDU and a sequence number (SN) of the received PDCP PDU. (Jiang discloses that the utilized count value of the base system included in the improved system of Jiang includes a count value/ciphering sequence number that is based on the hyper frame number combined with a sequence number of the packet [paragraph 0009].)
Regarding claims 19 and 26, Jiang as previously modified by Ahluwalia and TS 23.321 fails to disclose updating/the controller configured to update the lowest count value of the missing PDCP SDU to a count value of a first PDCP SDU in the buffer, wherein the first PDCP SDU has not been delivered to upper layers and the count value of the first PDCP SDU is greater than the lowest count value of the missing PDCP SDU. In the same field of endeavor, TS 23.321 further discloses disclose updating/the controller configured to update the lowest count value of the missing PDCP SDU to a count value of a first PDCP SDU in the buffer, wherein the first PDCP SDU has not been delivered to upper layers and the count value of the first PDCP SDU is greater than the lowest count value of the missing PDCP SDU. (TS 23.321 discloses that when a new PDCP SDU is received with a count value outside of the receiver window, the window may be advanced, resulting in the lowest count value of a non-received PDCP SDU being updated to a first count value that is greater than the missing PDCP SDU count value if the missing PDCP SDU falls out of the window and is considered lost [pages 51-52, section 11.6.2.3.1, particularly page 52, “When a MAC-hs PDU with TSN = SN is received: If SN is outside the receiver window: the received MAC-hs PDU shall be placed above the highest received TSN in the reordering buffer, at the position indicated by SN, the receiver window shall be advanced so that SN forms the upper edge of the receiver window, any MAC-hs PDUs with TSN SN – RECEIVE_WINDOW, i.e. outside the receiver window after its position is updated, shall be removed from the reordering buffer and be delivered to the disassembly entity.”].)
Therefore, since the system of TS 23.321 suggests window updating, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the window updating of FS 23.321 with the system of Jiang as previously modified by Ahluwalia and TS 23.321 by, when a PDCP PDU is received that is outside the current window, updating the window, and, if the lowest count value of the missing PDCP SDU is outside the window updating the count value to a count value of a first PDCP SDU in the buffer, wherein the first PDCP SDU has not been delivered to 
Regarding claims 20 and 27, Jiang as previously modified by Ahluwalia and TS 23.321 discloses delivering the at least one PDCP SDU, stored in the buffer, associated with the received PDCP PDU to the upper layer after performing header decompression. (see claims 15 and 22, supra, correctly reordered SDUs are sent to the upper layer after header decompression). 
Jiang as previously modified by Ahluwalia and TS 23.321 fails to disclose delivering/configuring the controller to deliver all PDCP SDUs in the buffer with consecutively associated count values starting from the lowest count value of the missing PDCP SDU to the upper layer in ascending order of the associated count values. In the same field of endeavor, TS 23.321 further delivering/configuring the controller to deliver all PDCP SDUs in the buffer with consecutively associated count values starting from the lowest count value of the missing PDCP SDU to the upper layer in ascending order of the associated count values. (TS 23.321 discloses that the UE waits to determine if a missing PDU/PDCP PDU equal to the lowest count value of a missing PDCP SDU is received, and, if so, transmits all PDUs below the missing count value and above the missing count value until the nest highest PDCP count value of a missing PDU to the higher layer the transmission is in order/consecutive since the purpose of the buffer is to reorder the packets in order [pages 50-51, section 11.6.3.1, particularly page 51, “When a MAC-hs PDU with TSN = SN is received:…All received MAC-hs PDUs with consecutive TSNs from next_expected_TSN up to the first not received MAC-hs PDU are delivered to the disassembly entity”].)
Therefore, since TS 23.321 further discloses missing count number transmission, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the missing count number transmission of TS 23.321 with the system of Jiang as previously modified by Ahluwalia and TS 23.321 by transmitting a packet with the lowest missing PDCP SDU count 
Regarding claims 21 and 28, Jiang as previously modified by Ahluwalia and TS 23.321 fails to disclose when the timer expires, delivering all PDCP SDUs with COUNTS lower than RXREORD and all PDCP PDUs associated with consecutive COUNTS starting from the RX REORD among the PDCP SDUs in the PDCP buffer to the upper layer after performing header decompression, wherein the RX REORD having a count value following a count value associated with a PDCP PDU which triggered timer. In the same field of endeavor, TS 23.321 further discloses when the timer expires, delivering all PDCP SDUs with COUNTS lower than RXREORD and all PDCP PDUs associated with consecutive COUNTS starting from the RX REORD among the PDCP SDUs in the PDCP buffer to the upper layer after performing header decompression, wherein the RX REORD having a count value following a count value associated with a PDCP PDU which triggered timer (TS 23.321 discloses that when a UE with a TSN=SN is correctly received but cannot be forwarded to the higher layer because the next expected TSN [i.e. RXRECORD] is not successfully received, a timer is started [page 51, section 11.6.2.3.1 “If no timer T1 is active: the timer T1 shall be started when a MAC-hs PDU with TSN=SN is correctly received but can not be delivered to the disassembly function due to that the MAC-hs PDU with TSN equal to Next_expected_TSN is missing.]. If the timer expires without successfully receiving the next expected TSN/RXRECORD, the UE sends all packets with a count less than the next expected TSN/RXRECORD [i.e. the packet with TSN=SN before the “next packet serial number” that cannot be forwarded to the higher layer, supra] [page 51, section 11.6.2.3 – “When the timer T1expires:  all correctly received MAC-hs PDUs up to and including SN-1 shall be delivered to the disassembly function and they shall be removed from the reordering buffer and be considered as having been received;”] and also sends all subsequent consecutive packets 
Therefore, since TS 23.321 suggests timer expiration delivery, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the timer expiration delivery of TS 23.321 with the system of Jiang as previously modified by Ahluwalia and TS 23.321 by, when the timer expires, delivering all PDCP SDUs with COUNTS lower than RXREORD and all PDCP PDUs associated with consecutive COUNTS starting from the RX REORD among the PDCP SDUs in the PDCP buffer to the upper layer after performing header decompression, wherein the RX REORD having a count value following a count value associated with a PDCP PDU which triggered timer. The motive to combine is to treat a packet with an expired timer as received and send all packets that can be successfully forwarded when this occurs to the higher layer to allow the system to proceed instead of hanging indefinitely waiting on the missing packet.


Claims 18 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang, et al. (US Patent No. 2008/0137687) in view of Ahluwalia, et al. (US Pre Grant Publication No. 2010/0067483 A1) and TS 23.321 (Author Unknown, 3rd Generation Partnership Project, Technical Specification Group Radio Access Network, MAC protocol specification, Doc. No TS 23.321, pages 1-53, 2002) as applied to claims 15 and 22 and further in view of Sammour, et al. (US Pre Grant Publication No. 2009/0016301 A1). 


Regarding claims 18 and 25, Jiang as modified by Ahluwalia and TS 23.321 fails to disclose the controller if further configured to/processing at least one PDCP PDU received in duplicate into a PDCP SDU, and then discarding the at least one PDCP PDU received in duplicate. In the same field of endeavor, Sammour discloses the controller if further configured to/processing at least one PDCP PDU received in duplicate into a PDCP SDU, and then discarding the at least one PDCP PDU received in duplicate. (The system of Sammour discloses that duplicate detection may occur after deciphering into a PDCP PDU are complete [fig. 5, Alternitive 1, paragraph 0040][note also that Jiang as modified by Ahluwalia and TS 23.321 disclose that the PDCP PDU is formed and buffered after deciphering, as discussed in the independent claims, supra].)
Therefore, since Sammour discloses duplicate detection after deciphering and the system of Jiang as modified by Ahluwalia and TS 23.321 discloses forming the PDCP PDU for buffering after deciphering, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the duplicate detection of Sammour with the system of Jiang as modified by Ahluwalia and TS 23.321 by perfoming duplicate detection in the system of Jiang as modified by Ahluwalia and TS 23.321 after formation of the PDCP PDU for buffering is formed using .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 15-17, 19-24 and 26-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,004,098 (“098”) in view of Jiang, et al. (US Patent No. 2008/0137687), Ahluwalia, et al. (US Pre Grant Publication No. 2010/0067483 A1) and TS 23.321 (Author Unknown, 3rd Generation Partnership Project, Technical Specification Group Radio Access Network, MAC protocol specification, Doc. No TS 23.321, pages 1-53, 2002).

Regarding claims 15 and 22, claim 1 of 10,004,098 discloses reordering the at least one PDCP data unit stored based, using a timer associated with reordering (claim 1.)
Claim 1 of 10,004,098 fails to disclose but Jiang discloses a method in a wireless communication system, the method comprising and a user equipment (UE) (paragraph 0018) in a wireless communication system, the UE comprising a transceiver (fig. 1, element 114) and a controller (fig. 1, element 106) configured to:

a. receiving/control the transceiver to receive a packet data convergence protocol (PDCP) protocol data unit (PDU) from a lower layer. (The system of Jiang discloses that the PDCP layer 

b. determining/determining a count value of the received PDCP PDU; (The system of Jiang discloses that the UE determines a sequence number of a packet and uses the determined sequence number to reorder the packets in sequence [paragraphs 0020-0025; 0028].)

c. decipher/deciphering the received PDCP PDU into at least one PDCP service data unit (SDU), using the count value of the received PDCP PDU; (The system of Jiang discloses the that received PDUs that are properly reordered are then deciphered the deciphering uses the count value as it is a part of the header used in the deciphering process and is used for the ciphering sequence number [paragraphs 0023-0025, 0027; paragraph 0009 – discussing the base system modified by the invention includes use of deciphering based on the count value/ciphering sequence number [paragraph 0009].)

d. store/storing at least one PDCP data unit in a buffer; (It is noted that the received PDCP data unit must inherently be stored while performing reordering, this occurs in the buffer/memory of the processor [paragraphs 0020-0025; 0028, fig. 1, element 110].)

e. reorder/reordering the at least one PDCP data unit stored in the buffer based on the count value of the received PDCP PDU; and (paragraphs 0020-0025; 0028 – see (b), supra).

f. deliver/delivering the at least one reordered PDCP SDU to an upper layer after performing header decompression (Finally, Jiang discloses that the PDCP data unit header may be 

Therefore, since Jiang discloses buffer based reordering, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the buffer reordering of Jiang with the system of claim 1 of 098 by deciphering the PDCP PDUs into SDUs, storing the SDUs in the biffer, reordering the PDSP SDUs in th buffer and delivering the reordered PDCP SDUs after performing decompression. The motive to combine is to allow buffering for temporary storage while performing reordering and to further reorder, decompress and decipher the PDCP PDUs so they may be delivered to the higher layer in an expected format. 
Claim 1 as modified by Jiang fails to disclose store/storing at least one PDCP service data unit (SDU) comprising the deciphered PDCP PDU in a buffer without header decompression. (i.e. Jiang discloses that the deciphering is performed only after reordering such that the stored PDU in the reordering buffer is not a PDCP SDU that is a deciphered PDCP PDU) In the same field of endeavor, the system of Ahluwalia discloses store/storing at least one PDCP service data unit (SDU) comprising the deciphered PDCP PDU in a buffer without header decompression. (The system of Ahluwalia discloses that the PDCP PDUs are deciphered into SDUs, buffered, and then reordered, decompressed and passed to the upper layer [paragraph 0060].)
Therefore, since Ahluwalia discloses deciphering before reordering, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to combine the deciphering Ahluwalia with the system of Claim 1 as modified by Jiang by performing deciphering before reordering and storing the deciphered PDU in the buffer, then reordering the stored PDU and finally performing header decompressing and transmission to higher layers. The motive to combine is to allow the storage of deciphered PDUs thereby reducing the overall time required for forwarding after reordering is completed by performing deciphering in advance. (note that the system of Jiang discloses that performing deciphering before reordering can, in limited circumstances [mainly when the SN loops back to zero and the HFN is incremented], lead to deciphering errors, [see Jiang, paragraphs 0028, 0009-0010] but this teaching does not reach the level of teaching away from the combination as it does not teach that the system will not function with this issue, just that occasional errors may occur [in fact, the prior art that Jiang improved upon operates without this feature, thereby giving an inventor a “reasonable expectation of success” that the system could successfully operate this way][See MPEP 2145].)
Claim 1 as modified by Jiang and Ahluwalia fails to disclose using a timer associated with reordering. In the same field of endeavor, TS 23.321 discloses disclose using a timer associated with reordering. (The system of TS 23.321 discloses the use of a timer used to wait for a missing packet when packets are received out of order [page 50, section 11.6.2.3.1, particularly the third paragraph on].)
Therefore, since the system of TS 23.321 discloses a reordering timer, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the reordering timer of TS 23.321 with the system of Claim 1 as modified by Jiang and Ahluwalia by waiting to pass packets to the upper layer when a packet needed is missing until a reordering timer has expired. The motive to combine is to allow the system to wait for a predetermined period of time for a missing packet so as not to indefinitely wait for a packet that will not arrive, but to still give time for a retransmitted packet to arrive.
Regarding claims 16 and 23, claim 1 of 098 as previously modified by Jiang, Ahluwalia and TS 23.321 discloses delivering the at least one PDCP SDU, stored in the buffer, associated with the received PDCP PDU to the upper layer after performing header decompression. (see claims 15 and 22, supra, correctly reordered SDUs are sent to the upper layer after header decompression). 
Claim 1 of 098 as previously modified by Jiang, Ahluwalia and TS 23.321 fails to disclose determining/configuring the controller to determine whether the count value of the received PDCP PDU is equal to a lowest count value of a missing PDCP SDU and delivering the at least one PDCP SDU, stored in the buffer, associated with the received PDCP PDU to the upper layer in ascending order of at least one count value of the at least one PDCP SDU after in response to the count value of the received PDCP PDU is equal to the lowest count value of the missing PDCP SDU. In the same field of endeavor, TS 23.321 further discloses determining whether the count value of the received PDCP PDU is equal to a lowest count value of a missing PDCP SDU and delivering the at least one PDCP SDU, stored in the buffer, associated with the received PDCP PDU to the upper layer in ascending order of at least one count value of the at least one PDCP SDU after in response to the count value of the received PDCP PDU is equal to the lowest count value of the missing PDCP SDU. (TS 23.321 discloses that the UE waits to determine if a missing PDU/PDCP PDU equal to the lowest count value of a missing PDCP SDU is received, and, if so, transmits all PDUs below the missing count value and above the missing count value until the nest highest PDCP count value of a missing PDU to the higher layer [pages 50-51, section 11.6.3.1, particularly page 51, “When a MAC-hs PDU with TSN = SN is received:…All received MAC-hs PDUs with consecutive TSNs from next_expected_TSN up to the first not received MAC-hs PDU are delivered to the disassembly entity”].)
Therefore, since TS 23.321 further discloses missing count number transmission, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the missing count number transmission of TS 23.321 with the system Claim 1 of 098 as Jiang, Ahluwalia and TS 23.321  by transmitting a packet with the lowest missing PDCP SDU count when it is successfully received along with all other successfully received packets up to the next highest value of a missing PDCP SDU count. The motive to combine is to pass the packets to the higher layer once they can be successfully passed in order to preserve the expectation of the higher layer of in order delivery.
Regarding claims 17 and 24, claim 1 of 098 as previously modified by Jiang, Ahluwalia and TS 23.321 fails to disclose but Jiang further discloses the count value of the received PDCP PDU is determined based on a hyper frame number (HFN) of the received PDCP PDU and a sequence number (SN) of the received PDCP PDU. (Jiang discloses that the utilized count value of the base system included in the improved system of Jiang includes a count value/ciphering sequence number that is based on the hyper frame number combined with a sequence number of the packet [paragraph 0009].)
Therefore, since the system of Jiang discloses the use of a hyper frame based count value, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the count values of Jiang with the system of claim 1 of 098 as previously modified by Jiang, Ahluwalia and TS 23.321 by incorporating a count value based on a a hyper frame number (HFN) of the received PDCP PDU and a sequence number (SN) of the received PDCP PDU. The motive to combine is to allow a second differentiator, the HFN, to differentiate a count value when the sequence number wraps around to avoid ambiguity.
Regarding claims 19 and 26, claim 1 of 098 as previously modified by Jiang, Ahluwalia and TS 23.321 fails to disclose updating/the controller configured to update the lowest count value of the missing PDCP SDU to a count value of a first PDCP SDU in the buffer, wherein the first PDCP SDU has not been delivered to upper layers and the count value of the first PDCP SDU is greater than the lowest count value of the missing PDCP SDU. In the same field of endeavor, TS 23.321 further discloses disclose updating/the controller configured to update the lowest count value of the missing PDCP SDU to a count 
Therefore, since the system of TS 23.321 suggests window updating, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the window updating of FS 23.321 with the system of claim 1 of 098 as previously modified by Jiang, Ahluwalia and TS 23.321 by, when a PDCP PDU is received that is outside the current window, updating the window, and, if the lowest count value of the missing PDCP SDU is outside the window updating the count value to a count value of a first PDCP SDU in the buffer, wherein the first PDCP SDU has not been delivered to upper layers and the count value of the first PDCP SDU is greater than the lowest count value of the missing PDCP SDU. The motive to combine is to reduce buffer requirements and ensure proper operation by forcing advancement of the reordering if a received packet falls outside the buffer window.
Regarding claims 20 and 27, claim 1 of 098 as previously modified by Jiang, Ahluwalia and TS 23.321 discloses delivering the at least one PDCP SDU, stored in the buffer, associated with the received 
claim 1 of 098 as previously modified by Jiang, Ahluwalia and TS 23.321 fails to disclose delivering/configuring the controller to deliver all PDCP SDUs in the buffer with consecutively associated count values starting from the lowest count value of the missing PDCP SDU to the upper layer in ascending order of the associated count values. In the same field of endeavor, TS 23.321 further delivering/configuring the controller to deliver all PDCP SDUs in the buffer with consecutively associated count values starting from the lowest count value of the missing PDCP SDU to the upper layer in ascending order of the associated count values. (TS 23.321 discloses that the UE waits to determine if a missing PDU/PDCP PDU equal to the lowest count value of a missing PDCP SDU is received, and, if so, transmits all PDUs below the missing count value and above the missing count value until the nest highest PDCP count value of a missing PDU to the higher layer the transmission is in order/consecutive since the purpose of the buffer is to reorder the packets in order [pages 50-51, section 11.6.3.1, particularly page 51, “When a MAC-hs PDU with TSN = SN is received:…All received MAC-hs PDUs with consecutive TSNs from next_expected_TSN up to the first not received MAC-hs PDU are delivered to the disassembly entity”].)
Therefore, since TS 23.321 further discloses missing count number transmission, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the missing count number transmission of TS 23.321 with the system of claim 1 of 098 as previously modified by Jiang, Ahluwalia and TS 23.321 by transmitting a packet with the lowest missing PDCP SDU count when it is successfully received along with all other successfully received packets up to the next highest value of a missing PDCP SDU count. The motive to combine is to pass the packets to the higher layer once they can be successfully passed in order to preserve the expectation of the higher layer of in order delivery.
Regarding claims 21 and 28, claim 1 of 098 as previously modified by Jiang, Ahluwalia and TS 23.321 fails to disclose when the timer expires, delivering all PDCP SDUs with COUNTS lower than RXREORD and all PDCP PDUs associated with consecutive COUNTS starting from the RX REORD among the PDCP SDUs in the PDCP buffer to the upper layer after performing header decompression, wherein the RX REORD having a count value following a count value associated with a PDCP PDU which triggered timer. In the same field of endeavor, TS 23.321 further discloses when the timer expires, delivering all PDCP SDUs with COUNTS lower than RXREORD and all PDCP PDUs associated with consecutive COUNTS starting from the RX REORD among the PDCP SDUs in the PDCP buffer to the upper layer after performing header decompression, wherein the RX REORD having a count value following a count value associated with a PDCP PDU which triggered timer (TS 23.321 discloses that when a UE with a TSN=SN is correctly received but cannot be forwarded to the higher layer because the next expected TSN [i.e. RXRECORD] is not successfully received, a timer is started [page 51, section 11.6.2.3.1 “If no timer T1 is active: the timer T1 shall be started when a MAC-hs PDU with TSN=SN is correctly received but can not be delivered to the disassembly function due to that the MAC-hs PDU with TSN equal to Next_expected_TSN is missing.]. If the timer expires without successfully receiving the next expected TSN/RXRECORD, the UE sends all packets with a count less than the next expected TSN/RXRECORD [i.e. the packet with TSN=SN before the “next packet serial number” that cannot be forwarded to the higher layer, supra] [page 51, section 11.6.2.3 – “When the timer T1expires:  all correctly received MAC-hs PDUs up to and including SN-1 shall be delivered to the disassembly function and they shall be removed from the reordering buffer and be considered as having been received;”] and also sends all subsequent consecutive packets after the count of the missing packet [i.e. RXRECORD] to the higher layer up until the next highest sequence number that is missing a packet [page 50, section 11.6.2.3.1 – “When the timer T1 expires..all correctly received MAC-hs PDUs up to the next missing MAC-hs PDU shall be delivered to the disassembly function… When the timer T1 is stopped or expires, and there still exist 
Therefore, since TS 23.321 suggests timer expiration delivery, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the timer expiration delivery of TS 23.321 with the system of claim 1 of 098 as previously modified by Jiang, Ahluwalia and TS 23.321 by, when the timer expires, delivering all PDCP SDUs with COUNTS lower than RXREORD and all PDCP PDUs associated with consecutive COUNTS starting from the RX REORD among the PDCP SDUs in the PDCP buffer to the upper layer after performing header decompression, wherein the RX REORD having a count value following a count value associated with a PDCP PDU which triggered timer. The motive to combine is to treat a packet with an expired timer as received and send all packets that can be successfully forwarded when this occurs to the higher layer to allow the system to proceed instead of hanging indefinitely waiting on the missing packet.


Claims 18 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,004,098 (“098”) in view of Jiang, et al. (US Patent No. 2008/0137687) and Ahluwalia, et al. (US Pre Grant Publication No. 2010/0067483 A1) and TS 23.321 (Author Unknown, 3rd Generation Partnership Project, Technical Specification Group Radio Access  in view of Sammour, et al. (US Pre Grant Publication No. 2009/0016301 A1). 


Regarding claims 18 and 25, claim 1 of 098 as previously modified by Jiang, Ahluwalia and TS 23.321 fails to disclose the controller if further configured to/processing at least one PDCP PDU received in duplicate into a PDCP SDU, and then discarding the at least one PDCP PDU received in duplicate. In the same field of endeavor, Sammour discloses the controller if further configured to/processing at least one PDCP PDU received in duplicate into a PDCP SDU, and then discarding the at least one PDCP PDU received in duplicate. (The system of Sammour discloses that duplicate detection may occur after deciphering into a PDCP PDU are complete [fig. 5, Alternitive 1, paragraph 0040][note also that Jiang as modified by Ahluwalia and TS 23.321 disclose that the PDCP PDU is formed and buffered after deciphering, as discussed in the independent claims, supra].)
Therefore, since Sammour discloses duplicate detection after deciphering and the system of claim 1 of 098 as previously modified by Jiang, Ahluwalia and TS 23.321 discloses forming the PDCP PDU for buffering after deciphering, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the duplicate detection of Sammour with the system of claim 1 of 098 as previously modified by Jiang, Ahluwalia and TS 23.321 by perfoming duplicate detection in the system of claim 1 of 098 as previously modified by Jiang, Ahluwalia and TS 23.321 after formation of the PDCP PDU for buffering is formed using deciphering either before or after the decompression of the header. The motive to combine is to detect duplicate packets to protect the upper layer from receiving unexpected duplicates.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

a. R2-133860 (Author Unknown, Discussion on PDCP reordering in 3C, Doc. No. R2-133860, pages 1-3, 15 November 2013) – disclosing details of PDCP reordering with out of sequence packets

b. R2-133972 (Author Unknown, PDCP Reordering Operation for the Alternative 3C, Doc. No. R2-133972, pages 1-3, 15 November 2013) – disclosing details of PDCP reordering with out of sequence packets

c. R2-134027 (Author Unknown, PDCP Reordering for Architectures 3C, Doc. No. R2-134027, pages 1-3, 15 November 2013) – disclosing details of PDCP reordering with out of sequence packets

d. R2-134229 (Author Unknown, PDCP reordering for split bearers, Doc. No. R2-134229, pages 1-3, 15 November 2013) – disclosing details of PDCP reordering with out of sequence packets


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M CRUTCHFIELD whose telephone number is (571)270-3989.  The examiner can normally be reached on 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER M CRUTCHFIELD/               Primary Examiner, Art Unit 2466